PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/096,493
Filing Date: 25 Oct 2018
Appellant(s): HØJLUND NIELSEN et al.



__________________
Travis D. Boone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 16, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Slaten (USPN 8,906,334) in view of Blackwell et al. (EP 1480740).
	Slaten teaches a process for the synthesis of a nitrile by catalyzed reaction of ammonia with methane using heating obtained by passing AC through a metallic coil wire, wherein the endothermic reaction occurs in a reactor with direct inductive heating in the reaction zone.  Slaten also teaches that the catalyst is placed inside of the coil.  See Figure 10 and the Example, columns 15-16.
Slaten does not specifically teach that the coil is made of copper or where all of the catalyst is placed inside of the coil.  Additionally, Slaten does not show directly how the coil is arranged to have a direct electrical contact to the catalyst such that the coil is not subject to electrical isolation.
Slaten teaches that the gap in the reactor for the reaction zone is between the heat pipe 401 and the ceramic casting 404.  Therefore, the person of ordinary skill in the art would expect that the coil is touching the heat pipe to provide the largest possible reaction zone and there would be a direct electrical contact from the coil to the catalyst.  Hence, the coil would not be subject to electrical isolation.
Blackwell et al. teach a process for the synthesis of a nitrile by catalyzed reaction of ammonia with methane using heating obtained by passing AC through a metallic copper tube, wherein the endothermic reaction occurs in a reactor with direct inductive heating in the reaction zone and all of the catalyst is placed inside of the coil.  See Examples 1-8, pages 6-7 and Figure 1, page 15.
	The person of ordinary skill in the art would be motivated to combine the teachings of Slaten with Blackwell et al. as both teachings are drawn to the use of inductive heating to catalyze the reaction 
	Therefore, the claims are prima facie obvious over the prior art.
Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Slaten (USPN 8,906,334) in view of Blackwell et al. (EP 1480740) and Hojlund et al. (DK 201500118.)
	Slaten teaches a process for the synthesis of a nitrile by catalyzed reaction of ammonia with methane using heating obtained by passing AC through a metallic coil wire, wherein the endothermic reaction occurs in a reactor with direct inductive heating in the reaction zone.  Slaten also teaches that the catalyst is placed inside of the coil.  See Figure 10 and the Example, columns 15-16.
Slaten does not teach where the induction heater is a ferromagnetic metal structure with high electric coercivity provided with a suitable coating, such as an Al-Ni-Co alloy, or where the coating comprises a support and a catalyst based on Co.  Additionally, Slaten does not specifically teach that the coil is made of copper or where all of the catalyst is placed inside of the coil, and Slaten does not show directly how the coil is arranged to have a direct electrical contact to the catalyst such that the coil is not subject to electrical isolation.
Slaten teaches that the gap in the reactor for the reaction zone is between the heat pipe 401 and the ceramic casting 404.  Therefore, the person of ordinary skill in the art would expect that the coil is touching the heat pipe to provide the largest possible reaction zone and there would be a direct electrical contact from the coil to the catalyst.  Hence, the coil would not be subject to electrical isolation.
Blackwell et al. teach a process for the synthesis of a nitrile by catalyzed reaction of ammonia with methane using heating obtained by passing AC through a metallic copper tube, wherein the endothermic reaction occurs in a reactor with direct inductive heating in the reaction zone and all of the catalyst is placed inside of the coil.  See Examples 1-8, pages 6-7 and Figure 1, page 15.

	The person of ordinary skill in the art would be motivated to combine the teachings of Slaten, Blackwell et al., and Hojlund et al. as Hojlund et al. teaches improvements to not only the base of the heating tubes that supports the catalyst with Alnico, but also to change the catalyst to a cobalt and nickel catalyst in order to remove the need for precious metals to perform the reaction.  This would lead to a market need for cost savings in building the reactor as expensive metals such as platinum and rhodium would no longer be needed.  There would be a reasonable expectation of success as the materials are known to be capable of induction heating and Hojlund et al. establishes that a Ni-Co catalyst is capable of reacting ammonia with methane to generate hydrogen cyanide.  Additionally, the person of ordinary skill in the art would be motivated to combine the teachings of the prior art as the teachings are drawn to the use of inductive heating to catalyze the reaction with ammonia with methane and each teaching provides obvious variants that would be expected by the person of ordinary skill in the art to have the same function as shown in the prior art.
	Therefore, the claims are prima facie obvious over the prior art.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
(2) Response to Argument
Firstly, the Appellant is correct that Slaten does not teach where all of the catalyst is placed inside of the coil, but only where a portion of the catalyst is present inside of the coil.  The Appellant has argued that Blackwell et al. does not remedy the deficiency of Slaten as Blackwell et al. is drawn to a 
However, Blackwell et al. is also drawn to the same process as that of the instant invention and that of Slaten, the synthesis of a nitrile by catalyzed reaction of ammonia with a hydrocarbon.  While Blackwell et al. does show that the coil is outside of the reactor, Blackwell et al. nevertheless teach that all of the catalyst is present inside of the coil in order to heat all of the catalyst with the induction coil.  The Appellant is of the opinion that because Blackwell et al. teach that the coil is surrounding the entire reactor and not just the catalyst inside of the reactor, that Blackwell et al. cannot be relied on for anything that Blackwell et al. teaches.  However, that is not the standard for evaluating the prior art in conjunction with the Graham v. Deere analysis for rejections under 35 U.S.C. 103.  The Appellant is correct that the prior art must be evaluated as a whole, and Blackwell et al. clearly teach that all of the catalyst can be placed inside of a coil.  The person of ordinary skill in the art would clearly see that Blackwell et al. teaches that placing all of the catalyst inside of an induction coil for the synthesis of nitriles is known in the art, and the coil could either be extended in Slaten or the catalyst deposited only in the portion of the tube inside of the induction coil inside of the reactor of Slaten.  There is no impermissible hindsight reasoning as all of the features of claim 1 are present within Blackwell et al. and Slaten.
The Appellant argues that Slaten only teaches one prophetic example while Blackwell et al. teach 32 working examples, which a skilled person would have regarded as more instructive.  However, The Appellant has not provided any evidence that the prophetic example of Slaten is inoperative.  Therefore, the person of ordinary skill in the art would also regard the example of Slaten as instructive.
The Appellant makes the same argument with respect to the second rejection relying additionally on Hojlund et al. that Hojlund et al. teaches that the coil is outside of the reactor.  However, 
Finally, the Appellant argues that the Examiner has not shown direct contact with the coil and the catalyst as the example of Slaten is prophetic and there is no teaching that shows that the coil and the heat pipe have direct contact.  However, Slaten teaches that the gap in the reactor for the reaction zone is between the heat pipe 401 and the ceramic casting 404, and not between the heat pipe 401 and the coil 402.  Therefore, the person of ordinary skill in the art would expect that the coil is touching the heat pipe to provide the largest possible reaction zone and there would be a direct electrical contact from the coil to the catalyst, even if the coil and the heat tube may have different rates of thermal expansion as argued by the Appellant.  Hence, the coil would not be subject to electrical isolation.  Even though the Appellant argues that the process of Slaten is conducted at significantly higher temperatures than the instant application, the instant claims allow for the claimed process to be conducted at any temperature.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        
Conferees:
/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal